Title: From Thomas Jefferson to Thomas Ritchie, 22 November 1824
From: Jefferson, Thomas
To: Ritchie, Thomas


Dear Sir
Monto
Nov. 22. 24.
It has not been in my power to forward to the Govr the Report & documents of the Visitors of the University till this day. there were 2. blanks in the Report which our Collector never enabled me to fill till yesterday. I now forward those papers to the Govr but there will still be a letter to accompany them which is to give him such informn subsequent to the date of the Report as may be material. this I must reserve to the last moment allowable because I expect daily to be enabled to announce the arrival of the Professors engaged by mr Gilmer, who is himself arrived at N.Y. and detained there by sickness. the letter will be short. I salute you with frdshp & respect.Th: J.